In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1141V
                                   Filed: November 19, 2015
                                          Unpublished

****************************
ANA TAN,                   *
                           *
              Petitioner,  *                               Ruling on Entitlement; Concession;
                           *                               Influenza (“flu”) Vaccine; Shoulder Injury
                           *                               Related to Vaccine Administration
SECRETARY OF HEALTH        *                               (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,        *                               (“SPU”)
                           *
              Respondent.  *
                           *
****************************

John Howie, Jr., Howie Law, P.C., Dallas, TX, for petitioner.
Ryan Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

        On October 7, 2015, Ana Tan (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleges that she received an
influenza (“flu”) vaccine on September 24, 2014, and thereafter suffered a shoulder
injury related to vaccine administration (“SIRVA”). Petition at 1. The case was
assigned to the Special Processing Unit (“SPU”) of the Office of Special Masters.

        On November 19, 2015, respondent filed a Rule 4(c) report in which she
conceded entitlement to compensation. Respondent’s Rule 4(c) Report at 1, 2.
Specifically, respondent concluded that the preponderance of evidence establishes that
the injury to petitioner’s left shoulder was caused by the administration of the
September 24, 2014, flu vaccine, and that petitioner’s injury is not due to factors
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
unrelated to the administration of that vaccine. Id. at 2. Additionally, respondent stated
that the medical evidence reflects that petitioner has suffered the condition for more
than six months. Id. In light of the foregoing, respondent has concluded that
petitioner’s left shoulder injury is compensable under the Act. Id.

     In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master